Case: 09-40856     Document: 00511080789          Page: 1    Date Filed: 04/15/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 15, 2010
                                    No. 09-40856 c/w
                                     No. 09-40859                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOEL MENDOZA-MATA,

                                                   Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:09-CR-331-1
                             USDC No. 1:08-CR-1194-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Defendant-Appellant
Joel Mendoza-Mata has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Mendoza-Mata has
not filed a response. Our independent review of the record and counsel’s brief
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-40856   Document: 00511080789 Page: 2      Date Filed: 04/15/2010
                             No. 09-40856 c/w
                               No. 09-40859

leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the consolidated APPEALS ARE DISMISSED. See 5 TH C IR. R. 42.2.




                                      2